ON APPLICATION FOR REHEARING.
MOUTON, J.
When this case was first submitted, the contention between counsel, as was remarked in our original opinion, seemed to revolve around the proper application of the ruling of the Court in Burt vs. Davis-Wood Lbr. Co., 157 La. 111, 102 So. 87, to the issues presented herein for determination. In addition to what we said in quoting from that decision in our original opinion, we shall quote the following therefrom: “The defendant,” said the Court, “had practical control and supervision of the haulers and the absolute right to say when and what lumber should be hauled, and this carried with it the right to discharge the employee at will.”
But, plaintiff in that case, had been employed as a ' “hauler” and obviously, as found by the Court, the defendant company had control and supervision over him with the right to discharge him at will.
Here, as we stated originally, plaintiff had a specific pile or quantity of steel to be carried, a particular job to be executed, and evidently, a certain piece of work to be performed. Defendant company in the instant case, had no control or supervision over the work Johnson had been engaged to perform, the time he was to begin, manner of doing it, or when he was to get through with the job; and therefore, the defendant certainly had no right to discharge him at will.
This case, and the Burt case, are at such variance in the essential particulars above pointed out, and in other important factors commented upon in our original opinion, that we can not see how we could give the Burt case a different interpretation and application than it received in our former opinion, if we are to be guided, as we must be, by the conclusions of the higher court. Among several authorities cited by Moore, the cases of Holmes vs. Tenn. Coal, Iron & R. R. Co., 49 La. Ann. 1466, 22 So. 403, and Bell vs. Albert Hanson Lumber Company, 151 La. 824, 92 So. 350, are confidently relied upon by counsel for plaintiff.
In commenting on the decision of this Court counsel takes occasion to direct our attention to the case of Robideaux vs. *177Hebert, 118 La. 1089, 43 So. 887, 12 L. R. A. (N. S.) 632, referred to by us, and ■which he says had been decided long before the Employer’s Liability Act of 1914 was enacted, it occurs to us, that the Holmes vs. Tenn. Coal, Iron & R. R. Co., 49 La. Ann. 1466, 22 So. 403, supra, case, which is referred to by counsel as particularly applicable to the issues of this case, would be of little value if it could be affected by reason of the fact that it also antidates the adoption of the Liability Act, only with the difference that it precedes the Robideaux case by ten years, and the statute of 1914 by a much longer period. We do not think, however, that the pronouncements of the Court in those two decisions are in any way invalidated because of the fact that they had been rendered prior to the passage of the Employees’ Compensation Statute. The rules of law which differentiate between the rights of an employee and those of an independent contractor depend upon a proper appreciation of the relations which exist between master and servant. The Employer’s Liability Act has made no changes in those relations, and was intended to provide only for the compensation of employees under its various provisions.
Passing from these observations to the issues in contest, we shall first consider the decision in Holmes vs. Tenn. Coal, Iron & R. R. Co., 49 La. Ann. 1465, 22 So. 403. In that case, the employee, an old negro, owned a shovel with which he unloaded cars of coal for defendant company. Sometimes he was paid by the day; at others, for the car he unloaded. If he delayed in his work, additional labor was employed. He could quit as he pleased, and could be discharged at will. This laborer, says the Court, was under the authority of the defendant “who directed and ruled in all matters relating to work.”
Obviously under such a state of facts, the Court held that this old negro was a laborer or employee, and was not an independent contractor. The facts are so essentially different in that case from those in the case at bar that no comments are necessary to show the inapplicability of that decision to the issues herein presented.
The case of Bell vs. Albert Hanson Lumber Company, 151 La. 824, 92 So. 350, was by an employee who was engaged in felling logs in a swamp for the supply of a sawmill. It is true this employee was not housed or boarded by the defendant company, and on account of the severity of the services required, could work on the days he pleased during the week; but, says the Court, he was a part of a logging outfit that had to operate with regularity; that the woods superintendent would see that the work was done right, and that the company had absolute control in the matter of allowing its employees to work and discontinuing their work.
Evidently, in that case, the plaintiff was a swamp laborer who earned his livelihood as one of a gang of men that formed a part of the system that was necessary for the operation of the mill. The complete, if not the absolute supervision that was retained over plaintiff in Bell vs. Albert Hanson Lbr. Co., 151 La. 824, 92 So. 350, for the direction of his services, as to the time he was to go to work or discontinue, and as to the manner of performance under the supervision of the woods superintendent, made it quite plain that he was a mere laborer or employee, and was not an independent contractor.
There was no such control and superintendence retained by defendant company over the plaintiff in the instant case, which constitutes the usual 'test applied in cases of this character as was recognized by the Court in the Bell case. On the contrary, *178plaintiff herein, was altogether independent of control or supervision in regard to the time he was to begin his services, in what way he was to perform them, or as to the time he was to complete the job, or discontinue. The essential features, as appeared in the evidence, which clearly characterized plaintiff as a laborer or employee in the Bell case, are totally absent in the present suit, and which in our opinion show herein, as we originally held, that plaintiff was not an employee, but was an independent contractor.
Counsel refers us to Dick vs. Gravel Logging Co., 152 La. 999, 95 So. 99, where the Court said that the Employer’s Liability Act is humane in its purpose and its scope should be liberally construed, so as to in-elude all services that can reasonably be said to come within its provisions. In passing on this case we were not unmindful of the doctrine above referred to which has been repeatedly recognized by our Courts.
It must be admitted that contracts have certain legal characteristics which spring from the nature of the agreements. If the contract shows, as appears in this case, that the party employed is an independent contractor, it is impossible to change the nature of his agreement and to clas-' sify him as a laborer or employee. It is proper we admit, to rather enlarge than restrict the provisions of the Employer’s Liability Act, but we cannot believe that the courts are authorized to give it such a liberal construction as to bring the services of an independent contractor within the purview of that statute. Such a construction would carry the doctrine invoked beyond all statutory bounds or limitations. We cannot do that.
The rehearing, for the foregoing reasons, is refused.